                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

   Plaintiff,

   v.                                              Case No.      20-CR-185

MICHAEL BUB, et al.,

   Defendants.


                          ORDER DIRECTING REPLY BRIEF


        On March 23, defendant Michael Bub filed a motion seeking to reopen his detention

hearing. The government has filed a brief opposing the motion. The defendant’s motion for

release appears largely premised on his experiencing of severe headaches, which he attributes

to past brain tumor surgery. The motion indicates that an MRI is scheduled in the near future

to determine the cause of his headaches, which could be attributed to a reoccurrence of the

previous tumor.

        Based on the parties’ filings, I conclude that the outcome of the MRI could prove

material to the resolution of the defendant’s motion. Specifically, 18 U.S.C. § 3142(g)(3)(A)

directs courts to consider the physical condition of a defendant. If it appears likely that the

defendant will be facing serious health challenges, it is possible that his potential danger to

the community upon release would be sharply reduced. Because we do not have enough

information at this time, however, I am unable to make a ruling on the record currently before

me.




        Case 2:20-cr-00185-JPS-NJ Filed 04/01/21 Page 1 of 2 Document 211
           Accordingly, the defendant is directed to file a reply brief on or before April 16, 2021,

indicating the status of his MRI and any prognosis of which he is aware.1 The government

may file a sur-reply within two business days of that filing.



           SO ORDERED this 1st of April, 2021.




                                                              STEPHEN C. DRIES
                                                              United States Magistrate Judge




1
    The defendant may seek an extension if the information is not yet available.
                                                         2


           Case 2:20-cr-00185-JPS-NJ Filed 04/01/21 Page 2 of 2 Document 211
